DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Claims 7-20 in the reply filed on 03/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “setting the additional load factor to zero when the measurement of the supply water temperature is greater than or equal to the supply water temperature setpoint.” Claim 7 from which claim 9 depends recites “the additional load factor is positive when the supply water temperature deviates from the supply water temperature setpoint.”.  The limitations of claim 9 contradict the limitations of claim 7 from which it depends.  This contradiction renders the claim indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al US20080162077 discloses.
Regarding claim 7, Chang et al US20080162077 discloses a method for controlling building equipment comprising a chiller (Fig. 2A), the method comprising: 
operating the chiller to output supply water at a supply water temperature (S101); 
obtaining a measurement of the supply water temperature (Fig. 2B, S107); 
calculating an additional load factor based on the measurement of the supply water temperature measurement and a supply water temperature setpoint (¶36, ¶37, s109); obtaining an actual load for the chiller (¶29, ¶30, rated load); 
calculating an effective load based on the additional load factor and the actual load (maximum load, S104 ); 
generating load allocations for the building equipment based on the effective load (¶29, rated load and maximum load are compared and allocations are determined, S106); and controlling the building equipment in accordance with the load allocations (S115)
Regarding claim 8, Chang further discloses the method of Claim 7, wherein the additional load factor is positive when the supply water temperature deviates from the supply water temperature setpoint (¶36, ¶37, during routine operation of the device the additional factor based on the inlet temperature would at least at times be positive).
Regarding claim 9, Chang further discloses the method of Claim 7, wherein calculating the additional load factor comprises setting the additional load factor to zero when the measurement of the supply water temperature is greater than or equal to the supply water temperature setpoint (¶36, ¶37, during routine operation of the device when the inlet temperature is equal to the outlet temperature are equal the additional load factor would necessarily be zero).
Regarding claim 10, Chang further discloses the method of Claim 9, wherein calculating the additional load factor, when the measurement of the supply water temperature is less than a sum of the supply water temperature setpoint and an offset, comprises: calculating the sum of the supply water temperature setpoint and the offset; determining a difference between the measurement of the supply water temperature and the sum; and multiplying the difference by a scaling factor (¶36-¶37).
Regarding claim 12, Chang further discloses the method of Claim 7, wherein generating load allocations for the building equipment based on the effective load comprises increasing a load allocated to a first device of the building equipment to compensate for a failure of the chiller to meet a load allocated to the chiller (Claim 5, when the maximum load exceeds the rated load of a chiller, another load allocation is chosen).

Regarding claim 13, Chang et al US20080162077 discloses a method for controlling a central plant (Fig. 2A), comprising: 
operating a first subplant of the central plant to output a first resource with a measureable characteristic (S101);
 obtaining a measurement of the measureable characteristic and a setpoint for the measureable characteristic (Fig. 2B, S107); 
calculating an additional load factor based on the measurement and the setpoint (¶36, ¶37, s109); 
obtaining an actual load for the first subplant (¶29, ¶30, rated load); 
calculating an effective load for the first subplant based on a sum of the actual load and the additional load factor (maximum load, S104 ); 
generating load allocations for the central plant based on the effective load (¶29, rated load and maximum load are compared and allocations are determined, S106); and controlling the central plant based on the load allocations (S115).
Regarding claim 14, Chang further discloses the method of Claim 13, comprising controlling the first subplant with a control loop configured to drive the measureable characteristic towards the setpoint (¶26, preset outlet temperature).
Regarding claim 15, Chang further discloses the method of Claim 13, wherein the additional load factor is positive when the measurement deviates from the setpoint (¶36, ¶37, during routine operation of the device the additional factor based on the inlet temperature would at least at times be positive).
Regarding claim 16, Chang further discloses the method of Claim 13, wherein calculating the additional load factor comprises setting the additional load factor to zero when the measurement is greater than or equal to the setpoint  (¶36, ¶37, during routine operation of the device when the inlet temperature is equal to the outlet temperature are equal the additional load factor would necessarily be zero).
Regarding claim 17, Chang further discloses the method of Claim 16, wherein calculating the additional load factor comprises, when the measurement is less than a sum of the setpoint and an offset, calculating the sum of the supply water temperature setpoint and the offset; determining a difference between the measurement and the sum; and multiplying the difference by a scaling factor (¶36-¶37).
Regarding claim 19, Chang further discloses the method of Claim 13, generating load allocations for the central plant based on the effective load comprises increasing a load allocated to a second subplant of the central plant to compensate for a failure of the first subplant to meet a load allocated to the first subplant (Claim 5, when the maximum load exceeds the rated load of a chiller, another load allocation is chosen).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al US20080162077  in view of Elbsat et al. US20150316907.
Regarding claim 11, Chang does not expressly disclose the method of Claim 7, wherein generating load allocations comprises: generating a predicted load for the building equipment based on the effective load; and allocating the predicted load amongst the building equipment.
Elbsat et al. US20150316907 teaches a system and method for managing HVAC and chiller loads (abstract) comprising generating a predicted load for the building equipment based on the effective load; and allocating the predicted load amongst the building equipment (¶35-¶36). Elbsat teaches that predicting or forecasting loads allows for the improved optimization thereby improving comfort and energy savings (¶75, ¶4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with the step of generating a predicted load for the building equipment based on the effective load; and allocating the predicted load amongst the building equipment as taught by Elbsat since doing so amounts to a known technique for improving similar systems in the art with the known predictable result of improving optimization. 
Regarding claim 18, Chang does not expressly disclose the method of Claim 13, wherein generating load allocations comprises: generating a predicted load for the central plant based on the effective load; and allocating the predicted load amongst a plurality of subplants of the central plant, the plurality of subplants comprising the first subplant.
Elbsat et al. US20150316907 teaches a system and method for managing HVAC and chiller loads (abstract) comprising generating a predicted load for the building equipment based on the effective load; and allocating the predicted load amongst the building equipment (¶35-¶36). Elbsat teaches that predicting or forecasting loads allows for the improved optimization thereby improving comfort and energy savings (¶75, ¶4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with the step of generating a predicted load for the building equipment based on the effective load; and allocating the predicted load amongst the building equipment as taught by Elbsat since doing so amounts to a known technique for improving similar systems in the art with the known predictable result of improving optimization. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al US20080162077  in view of Matsuo et al US20120174609.
Regarding claim 20, Chang does not expressly disclose the method of Claim 13, wherein the first subplant comprises an electric centrifugal chiller.
Matsuo et al US20120174609 teaches an electric centrifugal chiller used to cool water (¶36, ¶37).   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to utilize an electric centrifugal chiller since doing so amounts to a simple substitution of known chillers in the art with the known predictable result of cooling water. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                          

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762